                                          Case 4:19-cv-05401-HSG Document 17 Filed 11/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAMMI FUQUA,                                     Case No. 19-cv-05401-HSG
                                   8                    Plaintiff,                        ORDER TERMINATING MOTION
                                                                                          FOR RECONSIDERATION WITHOUT
                                   9             v.                                       PREJUDICE TO RENEWAL
                                  10     UNITED PARCEL SERVICE, INC.,                     Re: Dkt. No. 12
                                  11                    Defendant.

                                  12          Currently pending before the Court is Ms. Fuqua’s Motion for Reconsideration. Dkt. No.
Northern District of California
 United States District Court




                                  13   12. On December 10, 2019, the Court adopted Magistrate Judge Corley’s Report and

                                  14   Recommendation to Stay Action Pending Appeal of Related Action and ordered that this action be

                                  15   stayed pending disposition of Ms. Fuqua’s appeal in Case No. 4:16-cv-01193-HSG. Dkt. No. 16.

                                  16          Ms. Fuqua’s Motion for Reconsider is therefore TERMINATED without prejudice to Ms.

                                  17   Fuqua renewing her motion once her appeal is resolved and the stay is lifted.

                                  18

                                  19          IT IS SO ORDERED.

                                  20   Dated: 11/25/2020

                                  21                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
